DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.
Response to Amendment
The examiner acknowledges the amendments to claims 1, 6, 8-10, 19, and 20. Claims 1-20 are pending.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/994,982, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claim 15 recites a “tissue fastener fixedly connected to the mesh at the first end” in lines 2-3 and claim 17 recites “the tissue fastener is fixedly connected to the mesh at the first end, and the guide extension portion is fixedly connected to the mesh at the second end”. The prior-filed application does not specify that the tissue fastener or guide extension is fixedly connected to a tissue support portion. These elements are disclosed as disposed on or attached/connected to the tissue support portion (see p. 9, line 25 - p. 10, line 12 of the prior-filed application specification) but no description of a fixed or permanent connection is provided. The effective filing date of claims 15 and 17 is therefore the filing date of the parent application, 14/262,997, which is April 28th, 2014. 
Claim Objections
Claim 15 is objected to because of the following informalities:  the phrase “a the tissue fastener” in line 2 should recite --a tissue fastener--.  Appropriate correction is required. It is noted that since no tissue fastener is recited in claim 1, should Applicant amend this phrase to say “the tissue fastener”, this limitation would lack antecedent basis.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “an extension guide portion” in line 3. It is unclear if this is a separate element from the “guide extension portion” recited in claim 9. For examination purposes, these are considered to be the same element.
Claim 14 incorporates the indefinite subject matter of claim 13 therein.
Claim 20 recites the limitation "the backer backer advancement member" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 recites a “backer advancement tool” which may be the same element as the “backer backer advancement member”, however even if these are the same element, claim 20 depends from claim 9 and not claim 10. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6, 11, 15, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiser (US 2006/0229493 A1) in view of O’Hern (US 2010/0261955 A1).
Claim 1: Weiser discloses a method of supporting tissue of the pelvic floor comprising creating a vaginal incision (which provides access to a region of tissue of the pelvic floor), providing a pelvic implant 630 comprising a tissue support portion 632 (fig. 26A), connecting an end of the implant to a first delivery tool 900 via anchor 982 (analogous to anchor 634 of fig. 26A), passing the implant and an end of the delivery tool through the incision and placing the tissue support portion in the desired region, such as beneath the urethra between the obturator membranes [0177-182]. Weiser also discloses the implant can be inserted with one end anchored in the levator ani muscle (tissue of the pelvic floor) and the other end in the region of the obturator membrane [0160]. When implanted in this manner, one end of the tissue support portion is placed at the region of the pelvic floor. A backer member 656 is also provided which articulates along anchor filaments and abuts the implant support portion at corner 632a to apply tension to the support portion [0158] and thus support the tissue of the pelvic floor. Causing the backer member to abut the support portion constitutes placing a backer member on the support portion. Weiser further discloses using a second delivery tool 700 having a first arm member 700c to move the backer member with respect to the support portion (fig. 26C and [0156]). Weiser fails to disclose the second delivery tool also has a second arm member and is configured to move the backer member with respect to the support portion while the backer member is disposed between the first arm member and the second arm member. 
However, O’Hern discloses a second delivery tool 170 having a first arm member 178 and second arm member 186 configured to move a grommet 192 with respect to a support portion 198 while the grommet is disposed between the first arm member and the second arm member (figs. 9A-10B; [0102-104]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second delivery tool of Weiser to include a second arm member so that the tool is configured to move the backer member with respect to the support portion while the backer member is disposed between the first arm member and the second arm member, as taught by O’Hern, as a second arm member would provide a more secure coupling with the backer member and would allow adjustment of the backer member in two direction without repositioning the tool with respect to the backer member.
Claim 3: implanting the support portion between the levator ani and an obturator membrane constitutes a method of supporting levator ani muscle. Weiser also discloses treating other pelvic floor disorders, such as vaginal prolapse (abstract and [0002 and 0080]).
Claim 4: filaments 642 of Weiser constitute an extension guide portion extending from the tissue support portion (fig. 26A). Weiser further discloses the backer member 656 is guided along the extension guide portion to engage the tissue support portion [0156].
Claim 5: anchor 634 of Weiser is a tissue fastener on the tissue support which is secured in tissue of the pelvic region.
Claim 6: the vaginal incision is considered to be proximate an obturator foramen since it is in the pelvic region. The tissue support portion is inserted through this incision to the tissue it is supporting.
Claim 11: Weiser discloses the tissue support portion (including the first end) comprises a mesh (fig. 26A).
Claim 15: Weiser discloses the tissue support portion (including first and second ends) comprises an elongate mesh (fig. 26A and [0016]). The tissue fastener 634 is fixedly attached to a first end of the mesh due to the presence of backer member 656.
Claim 16: any mesh implant can contact any tissue, even if not ultimately implanted at or near that tissue, therefore the tissue support portion of Weiser is sized and shaped to contact levator, coccygeus, rectal, or external anal sphincter tissue. 

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiser in view of O’Hern, as applied to claim 1 above, further in view of Johnson (US 4881526).
Claim 2: Weiser, as modified by O’Hern, discloses the support portion can be placed in the levator ani muscle but is silent as to the muscles listed in claim 2. Johnson discloses the levator ani is made up of the iliococcygeus and pubococcygeus muscles (col. 1, lines 41-45). It would have been obvious to one of ordinary skill in the art at the time of the invention to secure the support portion in the iliococcygeus or the pubococcygeus muscles in the method of Weiser in view of O’Hern because they are both constituents of the levator ani, as taught by Johnson, and thus define the region of anchoring disclosed by Weiser.

Claim 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiser in view of O’Hern, as applied to claim 1 above, further in view of Evans (US 2009/0221868 A1).
Claim 7: Weiser discloses the implant can be inserted along a path between the levator ani muscle and a region of the obturator membrane [0160]. Weiser, as modified by O’Hern, does not specifically disclose the path extending to the obturator internus muscle. However, Evans discloses that tissue paths to the obturator membrane area may extend to the obturator internus muscle [0079]. It would have been obvious to one of ordinary skill in the art at the time of the invention to extend the implant between levator ani and obturator internus muscles in the method of Weiser in view of O’Hern because Evans discloses the obturator internus muscle is a known obturator membrane-area tissue for securing pelvic tissue support implant anchors and thus would be expected to provide sufficient support within the scope of the invention of Weiser, as modified by O’Hern. When one of the anchors of the support portion of Weiser is secured to the obturator internus muscle, the associated backer member is guided along the filament toward this muscle. Though Weiser in view of O’Hern and Evans does not explicitly disclose abutting the tissue backer against the obturator internus muscle, it would have been obvious to one of ordinary skill in the art at the time of the invention to abut the backer member against this muscle (i.e. to push the backer member as far as possible along the guide element) if maximal tension of the implant is desired.
Claim 8: Weiser discloses the backer member 656 is guided along a guide portion 642 and into abutment with the implant support portion [0157-8]. The backer member (and associated guide portion) may initially reside outside of the incision proximate the obturator foramen and be guided into the incision by a tensioning tool 700 [0157]. As disclosed above with respect to claim 7, the backer member may be guided to abut a muscle of the obturator foramen.

Claims 9, 12, 13, 17, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiser in view of Devonec (US 2010/0305695 A1) and Arnal (US 2006/0252980 A1).
Claim 9: Weiser discloses a kit to treat levator defects comprising a tissue support portion 632 having first and second ends with a tissue fastener 634 connected to the first end (fig. 26A). This fastener can be attached to levator tissue [0160]. A guide extension portion 644 is connected to the second end of the support. A backer member 660 is attachable to the guide extension 644 to adjust tension of the support portion [0157-8] and concomitantly, the attached tissue (which could be levator tissue). The backer member is configured to move along the guide extension [0156-157].
Weiser discloses the guide extensions as elongate filaments but is silent as to a guide extension comprising a rod. Devonec discloses an elongate filament 2 for securing a mesh in place in a similar manner to Weiser (with an anchor 3 at a first end and a washer 8 slidable from a second end toward the first end) which is stiff enough for pushing through an insertion lumen and for threading through an opening in a mesh implant [0075, 79, 83, and 96]. A filament of this nature which has some inherent stiffness is considered to be a rod. It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the guide extension portion disclosed by Weiser to resemble the rod filament taught by Devonec because it allows for threading through the mesh and washer (backer member) without extra tools, such as a needle, while being flexible enough to minimize tissue trauma.
Weiser, as modified by Devonec, fails to disclose the backer member defining an aperture and having a plurality of inwardly extending engagement portions. However, Arnal discloses a line retainer button 100 defining an aperture with a plurality of inwardly extending engagement portions (not labeled but visible in figs. 7 and 8). These teeth engage a suture line pair and allow the button to move along the line and hold an implant at a desired tension (figs. 7, 8, 10, and [0084, 86, and 88]). It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the backer member of the device taught by Weiser in view of Devonec to define an aperture with a plurality of inwardly extending engagement portions because Arnal discloses this configuration allows for easy manual adjustment and maintenance of tension [0084 and 88].
Claim 12: Weiser discloses the tissue support portion (including the first end) comprises a mesh (fig. 26A).
Claim 13: tool 700 taught by Weiser constitutes a carrier comprising a rod. The end of the rod comprises a mating feature 700c [0156] which mates with an end of an extension guide portion (extension guide portion is considered equivalent to guide extension portion of claim 9, mapped to element 644 of Weiser; filament 644 is configured to mate with mating feature 700c for example by tying).
Claim 17: Weiser discloses the tissue support portion (including first and second ends) comprises an elongate mesh (fig. 26A and [0016]). The tissue fastener 634 is fixedly attached to a first end of the mesh due to the presence of backer member 656. The guide extension portion 644 is fixedly attached to the second end of the mesh due to the presence of backer member 660.
Claim 18: any mesh implant can contact any tissue, even if not ultimately implanted at or near that tissue, therefore the tissue support portion of Weiser is sized and shaped to contact levator, coccygeus, rectal, or external anal sphincter tissue. 
Claim 20: Weiser discloses a backer advancement tool/member 700 configured to engage and place the backer member (fig. 26C and [0156]).

Claims 10, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiser in view of Devonec and Arnal as applied to claim 9 above, and further in view of O’Hern.
Claim 10: Weiser discloses a backer advancement tool 700 having a first arm member 700c, the backer advancement tool configured to advance the backer member along the guide extension portion (fig. 26C and [0157-158]). Weiser, as modified by Devonec and Arnal, fails to disclose the backer advancement tool comprises a second arm member. However, O’Hern discloses a grommet advancement tool 170 having a first arm member 178 and second arm member 186 configured to advance a grommet 192 with respect to a support portion 198 (figs. 9A-10B; [0102-104]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the backer advancement tool of Weiser, in view of Devonec and Arnal, to include a second arm member, as taught by O’Hern, as a second arm member would provide a more secure coupling with the backer member and would allow adjustment of the backer member in two directions without repositioning the tool with respect to the backer member.
Claims 13 and 14: Weiser, Devonec, and Arnal are fail to disclose a carrier comprising a rod, the rod comprising a mating feature at an end which mates with an end of an extension guide portion and carries a plurality of backer members along the rod. However, O’Hern discloses a carrier device 120 comprising a rod with a mating features 122 at the end which mates with an extension 108 at an end 109 of a guide extension 100. The carrier 120 carries a plurality of grommets 124 along a length thereof (fig. 6C and [0083-86]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a carrier configured to mating with the guide extension portion and carrying a plurality of backer members in the kit disclosed by Weiser in view of Devonec and Arnal, as taught by O’Hern, because it would provide an instrument for applying the backers to the filament guides and would allow one device to apply backer members to a plurality of anchor filaments.

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiser in view of Arnal.
Claim 19: Weiser discloses a pelvic implant for supporting levator tissue comprising a tissue support portion 632 having first and second ends with a tissue fastener 634 connected to a first end (fig. 26A). This fastener can be attached to levator tissue [0160]. A guide extension portion 644 is disposed on the second end of the support. A backer member 660 is attachable to the guide extension portion 644 to adjust tension of the support portion [0157-8] and concomitantly, the attached tissue (which could be levator tissue). 
Weiser fails to disclose the backer member defining an aperture and having a plurality of inwardly extending engagement portions. However, Arnal discloses a line retainer button 100 defining an aperture with a plurality of inwardly extending engagement portions (not labeled but visible in figs. 7 and 8). These teeth engage a suture line pair and allow the button to move along the line and hold an implant at a desired tension (figs. 7, 8, 10, and [0084, 86, and 88]). It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the backer member of the device taught by Weiser to define an aperture with a plurality of inwardly extending engagement portions because Arnal discloses this configuration allows for easy manual adjustment and maintenance of tension [0084 and 88].
The limitation “the backer member being configured to engage a delivery tool having a first arm member and a second arm member, the backer member being configured to be disposed between the first arm member and the second arm member” is an intended use of the claimed backer member. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. A delivery tool is not positively recited in the claim; any backer member is configured to engage the claimed delivery tool since the backer member could be placed between two arm members of a delivery tool. Therefore, the combination of Weiser and Arnal teaches all elements of claim 19.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7 of U.S. Patent No. 8708887 B2 in view of O’Hern. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the patent recites every limitation of current application claims 1, 5, and 6 except using a second delivery tool having a first arm member and second arm member to move the backer member with respect to the support portion while the backer member is disposed between the first arm member and the second arm member. However, O’Hern discloses a second delivery tool 170 having a first arm member 178 and second arm member 186 configured to move a grommet 192 with respect to a support portion 198 while the grommet is disposed between the first arm member and the second arm member (figs. 9A-10B; [0102-104]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method recited in the ‘887 patent to include a step of using a second delivery tool having a first arm member and second arm member to move the backer member with respect to the support portion while the backer member is disposed between the first arm member and the second arm member, as taught by O’Hern, as such would allow for easier adjustment of the backer member position than using hands or a non-specialized tool.
Claim 2 of the patent recites every limitation of current application claim 2.
Claim 3 of the patent recites every limitation of current application claim 3.
Claim 4 of the patent recites every limitation of current application claim 4.
Claim 7 of the patent recites every limitation of current application claim 7.
Claim 5 of the patent recites every limitation of current application claim 8.
Response to Arguments
Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive. Applicant has not provided any arguments other than a statement that the independent claims and the claims that depend therefrom are allowable. The examiner respectfully disagrees. Please refer to the rejections above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791